internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc psi plr-120213-02 date date company state a b c d trust trust date date date date plr-120213-02 dear this letter responds to your letter dated date and subsequent correspondence submitted on behalf of company requesting inadvertent termination relief under sec_1362 of the internal_revenue_code facts company incorporated in state on date and elected to be an s_corporation effective date on date company had two shareholders a and b on date company transferred its stock to trust and trust c is the income_beneficiary of trust d is the income_beneficiary of trust company retained new accountants to prepare its federal_income_tax returns on or about date on or about date it was discovered that qualified_subchapter_s_trust qsst elections under sec_1361 were not filed for trust and trust thus company’s s election had terminated on date company represents that since date it has filed returns as an s_corporation and has treated trust and trust as qssts c and d have reported trust and trust 2's share of company’s income and other items on their individual tax returns respectively company and its shareholders agree to make any adjustments consistent with the treatment of company as an s_corporation as may be required by the commissioner law and analysis sec_1361 defines an s_corporation as a small_business_corporation for which an election under sec_1362 is in effect for the taxable_year sec_1361 defines the term small_business_corporation as a domestic_corporation that is not an ineligible_corporation and that does not a have more than shareholders b have as a shareholder a person other than an estate and other than a_trust described in sec_1361 or an organization described in sec_1361 who is not an individual c have a nonresident_alien as a shareholder and d have more than one class of stock sec_1361 provides that a_trust all of which is treated under subpart e of part i of subchapter_j of this chapter as owned by an individual who is a citizen or resident_of_the_united_states may be a shareholder for purposes of sec_1361 sec_1361 states that a qsst whose beneficiary makes an election plr-120213-02 under sec_1361 will be treated as a_trust described in sec_1361 and the qsst's beneficiary will be treated as the owner for purposes of sec_678 of that portion of the trust that consists of s_corporation stock with respect to which the election under sec_1362 is made under d a the beneficiary of a qsst may elect to have sec_1361 apply under d d this election will be effective up to days and two months before the date of the election sec_1362 provides that an election under sec_1362 shall be terminated whenever at any time on or after the first day of the first taxable_year for which the corporation is an s_corporation such corporation ceases to be a small_business_corporation sec_1362 provides that if an election under sec_1362 by any corporation was terminated under sec_1362 the secretary determines that the circumstances resulting in such termination were inadvertent no later than a reasonable period of time after discovery of the circumstances resulting in such termination steps were taken so that the corporation is a small_business_corporation and the corporation and each person who was a shareholder in the corporation at any time during the period specified agrees to make adjustments consistent with the treatment of the corporation as an s_corporation as may be required by the secretary with respect to the termination period then notwithstanding the circumstances resulting in the termination the corporation shall be treated as an s_corporation during the period specified by the secretary sec_1_1362-4 of the income_tax regulations provides that for purposes of sec_1_1362-4 the determination of whether a termination was inadvertent is made by the commissioner the corporation has the burden of establishing that under the relevant facts and circumstances the commissioner should determine that the termination was inadvertent the fact that the terminating event was not reasonably within the control of the corporation and was not part of a plan to terminate the election or the fact that the event took place without the knowledge of the corporation notwithstanding its due diligence to safeguard itself against such an event tends to establish that the termination was inadvertent conclusions based on the facts submitted and representations made we conclude that company's s_corporation_election terminated on date when c and d failed to make timely qsst elections for trust and trust respectively under sec_1361 we further conclude that the termination of company’s s_corporation_election was inadvertent within the meaning of sec_1362 plr-120213-02 under sec_1362 company will be treated as if it were an s_corporation from date and thereafter provided company’s s_corporation_election is valid and is not otherwise terminated under sec_1362 however this ruling is contingent on c and d filing qsst elections for trust and trust respectively with an effective date of date with the appropriate service_center within days from the date of this ruling a copy of this letter must be attached to the qsst elections during the period of termination trust and trust will be treated as if they were qssts accordingly the shareholders of company in determining their respective income_tax liabilities must include their pro_rata share of the separately and nonseparately computed items of company under sec_1366 make any adjustments to stock basis under sec_1367 and take into account any distributions made by company under sec_1368 if company or any of the shareholders fail to treat company as described above this ruling shall be null and void except as expressly provided herein we express or imply no opinion concerning the federal tax consequences of any aspect of any transaction or item discussed or referenced in this letter specifically we express or imply no opinion concerning whether company is otherwise qualified to be an s_corporation or whether trust and trust are valid qssts this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent under a power_of_attorney on file with this office we are sending a copy of this letter to your authorized representatives sincerely mary beth collins senior technician reviewer branch office of the associate chief_counsel passthroughs and special industries enclosures cc copy of this letter copy for sec_6110 purposes
